Case 0:19-cv-61007-JIC Document 19 Entered on FLSD Docket 08/01/2019 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       CASE No. 1:19-CV-61007

 RYAN TURIZO,

        Plaintiff,
 vs.

 CERTIFIED ASSOCIATES, LLC d/b/a
 CERTIFIED MARIJUANA DOCTORS.COM.

       Defendant.
 ________________________________________/

        JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff RYAN TURIZO and Defendant CERTIFIED ASSOCIATES, LLC d/b/a

 CERTIFIED MARIJUANA DOCTORS.COM, by and through respective undersigned counsel,

 pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby file this Joint

 Stipulation of Voluntary Dismissal with Prejudice of the above styled action. Plaintiff and

 Defendant shall each bear their own attorneys’ fees and costs. This Stipulation of Dismissal

 disposes of the entire action.

        DATED: August 1, 2019

  /s/ Jibrael S. Hindi                     .         /s/ Jeffrey A. Buckman                  .
 JIBRAEL S. HINDI, ESQ.                             JEFFREY A. BACKMAN, ESQ.
 Florida Bar No.: 118259                            Fla. Bar No. 662501
 E-mail:jibrael@jibraellaw.com                      Primary E-mail: jeffrey.backman@gmlaw.com
 THOMAS J. PATTI, ESQ.                              Alternate E-mail: khia.joseph@gmlaw.com
 Florida Bar No.: 118377                            GREGG I. STROCK, ESQ.
 E-mail:tom@jibraellaw.com                          Fla. Bar No. 1010140
 The Law Offices of Jibrael S. Hindi                Primary E-mail: gregg.strock@gmlaw.com
 110 SE 6th Street, Suite 1744                      Alternate E-mail: marie.kusek@gmlaw.com
 Fort Lauderdale, Florida 33301                     GREENSPOON MARDER LLP
 Phone: 954-907-1136                                200 E. Broward Blvd. Suite 1800
 Fax: 855-529-9540                                  Fort Lauderdale, Florida
                                                    Phone: 954-491-1120
 COUNSEL FOR PLAINTIFF                              COUNSEL FOR DEFENDANT


                                           Page: 1 of 1
